Exhibit 10.10
SECOND AMENDMENT TO
REVOLVING CREDIT AGREEMENT


THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Second Amendment”) is
made as of the 12th day of December, 2008 (the “Effective Date”), by and between
SHOW ME ETHANOL, LLC, a Missouri limited liability company (the “Borrower”) and
FCS FINANCIAL, PCA, a federally chartered instrumentality (hereinafter referred
to as “Lender”) (Lender and Borrower sometimes hereinafter collectively the
“Parties”).


WITNESSETH:


WHEREAS, on November 6, 2007, the Parties entered into that certain Revolving
Credit Agreement (the “Agreement”), wherein, among other things, Lender provided
funds to Borrower in connection with the Project and the operation thereof; and


WHEREAS, on June 2, 2008, the Parties entered into that certain First Amendment
to Revolving Credit Agreement (“First Amendment”); and


WHEREAS, Lender and Borrower have agreed to reduce the revolving commitment
hereunder from Eight Million Dollars ($8,000,000.00) to Five Million Dollars
($5,000,000.00), and the Lender is willing to do so on the terms and conditions
herein set forth;


WHEREAS, Borrower and Lender hereby desire to amend the Revolving Credit
Agreement as set forth herein;


NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Amendment, and of any loans or extensions of credit
or other financial accommodations at any time made to or for the benefit of
Borrower by the Lenders, the Borrower and Lender agree as follows:


1.           General Definitions.  The Parties hereto acknowledge and agree that
Section 1.1 “General Definitions” shall be deleted in their entirety and amended
as follows:


“Capital Call” shall mean Borrower’s December, 2008 Capital Call of its Members
where in the Borrower has requested an additional $10,000,000.00 in equity.


“Forbearance Period” shall mean the September 30, 2008 through February 2, 2009.


“LC Commitment” shall mean $5,000,000.00, as such amount may be reduced or
terminated from time to time pursuant to Section 4.4 or 11.1, less payments
received with respect to the LC Obligations.

 
1

--------------------------------------------------------------------------------

 


“LIBOR Margin” shall mean with respect to such portions of the Loan which are
Revolving LIBOR Rate Loans, 3.5% (350 Basis Points) during the Forbearance
Period and for the duration of the Term, 2.5% (250 Basis Points).


“Matured Default” shall mean the occurrence or existence of any one or more of
the following events:


(a) the Borrower fails to pay any principal or interest pursuant to any of the
Loan Documents at the time such principal or interest becomes due or is declared
due and such failure continues for a period of ten (10) Business Days after
written notice shall have been given to the Borrower by Lender;


(b) the Borrower fails to pay any of the Liabilities (other than principal and
interest) on or before ten (10) Business Days after the Lender has notified the
Borrower of the existence and amount of such Liabilities;


(c) the Borrower fails or neglects to perform, keep or observe any of the
covenants, conditions, promises or agreements contained in Section 10;


(d) the Borrower fails or neglects to perform, keep or observe any of the
covenants, conditions, promises or agreements applicable to Borrower contained
in this Agreement or in any of the other Loan Documents (other than those
covenants, conditions, promises and agreements referred to or covered in (a),
(b) or (c) above and other than the covenants set forth in Section 9.6), and
such failure or neglect continues for more than thirty (30) days after the
earlier of the date the Lender gives the Borrower written notice thereof or the
date on which a corporate executive officers of the Borrower first learn of such
failure or neglect, provided, however, that if the Borrower, despite its
diligent efforts and the susceptibility  of cure, has been unable to cure such
default or neglect within such thirty (30) day grace period, the Borrower shall
have an additional thirty (30) day period to effect such cure, provided,
further, that such grace period shall not apply, and a Matured Default shall be
deemed to have occurred and to exist immediately if such failure or neglect may
not, in the Lender’s reasonable determination, be cured by the Borrower during
such successive thirty (30) day grace periods;


(e) any warranty or representation at any time made by the Borrower in
connection with this Agreement or any of the other Loan Documents is untrue or
incorrect in any material respect when made, or any schedule, certificate,
statement, report, financial data, notice, or writing furnished at any time by
or on behalf of the Borrower to the Lender is untrue or incorrect in any
material respect on the date as of which the facts set forth therein are stated
or certified and which shall not be cured within five (5) Business Days after
written notice shall have been given to the Borrower by Lender.


(f) a final judgment in excess of $100,000.00 is rendered against the Borrower
or any Subsidiary and such judgment remains unsatisfied and in effect for thirty
(30) consecutive days without a stay of enforcement or execution, provided,
however, that this clause (f) shall not apply to any judgment for which, and to
the extent, the Borrower or such Subsidiary is insured and with respect to which
the insurer has admitted liability in writing for such judgment to such extent;

 
2

--------------------------------------------------------------------------------

 


(g) all or any material part of the Borrower’s or any Subsidiary’s assets come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors;


(h) a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed against
the Borrower, or any Subsidiary, and such proceeding is not dismissed within
thirty (30) days of the date of its filing, or a proceeding under any
bankruptcy, reorganization, arrangement of debt, insolvency, readjustment of
debt or receivership law or statute is filed by the Borrower, or any Subsidiary,
or the Borrower, or any Subsidiary, makes an assignment for the benefit of
creditors;


(i) the Borrower, or any Subsidiary, voluntarily or involuntarily dissolves or
is dissolved;


(j) the Borrower, or any Subsidiary, is enjoined, restrained, or in any way
prevented by the order of any court or any administrative or regulatory agency
or by the termination or expiration of any permit or license, from conducting
all or any material part of the Borrower’s business affairs, and such
injunction, restraint or prevention would have a Material Adverse Effect;


(k) the Borrower, or any Subsidiary, fails to make any payment due or otherwise
defaults on any other obligation for borrowed money in excess of $100,000.00 and
the effects of such failure or default are to cause or permit the holder of such
obligation or a trustee to cause such obligation to become due prior to its date
of maturity;


(l) the Lender makes an expenditure under Section 12.3 and such amount shall not
have been reimbursed to the Lender within two (2) Business Days following demand
therefor;


(m) the occurrence of a default, an event of default or a matured default under
any other agreement, instrument or document at any time entered into between the
Borrower and the Lender which default, event of default or matured default has
had or in the opinion of the Lender is likely to have a Material Adverse Effect;


(n) the Borrower fails or neglects to perform, keep or observe any of the
covenants, conditions, promises or agreements contained in Section 9.6, and such
failure or neglect continues for more than thirty (30) days after such failure
or neglect first occurs, provided, however, that such grace period shall not
apply, and a Matured Default shall be deemed to have occurred and to exist
immediately if such failure or neglect may not, in the Lender’s reasonable
determination, be cured by the Borrower during such thirty (30) day grace
period;

 
3

--------------------------------------------------------------------------------

 


(o) any Financing Agreement, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or satisfaction in
full of all the Liabilities, ceases to be in full force and effect; or the
Borrower or any other Person contests in any material manner the validity or
enforceability of any Financing Agreement; or the Borrower denies that it has
any or further liability or obligation under any Financing Agreement, or
purports to revoice, terminate or rescind any Financing Agreement (including,
without limitation, the Guaranty), or any Lien with respect to any material
portion of the Collateral intended to be secured thereby ceases to be, or
subject to Section 10.01, is not, valid, perfected and prior to all other Liens
or is terminated, revoked or declared;


(p) Borrower discontinues doing business;


(q) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in liability of
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $100,000, or (ii) Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount;


(r)  Any default by Borrower under the terms of the Term Loan Agreement;


 
(s)
Any default by Borrower under the terms of the Member Loan Documents; or



 
(t)
Failure of Borrower to formally issue the Capital Call of its members on or
before January 7, 2009, and/or failure of Borrower’s members to complete the
Capital Call on or before January 30, 2009.”



“Revolving Loan Commitment” shall mean $5,000,000.00, as such amount may be
reduced or terminated from time to time pursuant to Section 4.4 or 11.1.”


2.           LOAN.   The Parties hereto acknowledge and agree that the following
items in Section 2 “LOANS” shall be deleted in their entirety and replaced with
the following:


“2.1           Revolving Loan.


(a)            Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, Lender agrees to extend a
revolving credit loan (the “Revolving Loan”) to the Borrower by making loans to
the Borrower on a revolving basis on any one or more Business Days prior to the
Maturity Date, up to an aggregate principal amount not exceeding the Revolving
Loan Available Amount on such Business Day.  Within such limits and during such
period and subject to the terms and conditions of this Agreement, the Borrower
may borrow, repay and reborrow the Revolving Loan.  Subject to Section 2.3
hereof, loans extended with respect to the Revolving Loan shall be comprised of
Revolving Base Rate Loans and/or Revolving LIBOR Rate Loans as selected by the
Borrower; provided, however, during the Forbearance Period, the Parties
acknowledge and agree that only Revolving LIBOR Rate Loans shall be available to
Borrower.  The principal amount outstanding under the Revolving Loan Commitment
shall not, at any time, exceed the Borrowing Base.  If at any time the principal
amount outstanding under the Revolving Loan Commitment exceeds the Borrowing
Base, then the amount of such excess shall be immediately due and payable by the
Borrower to the Lender.”

 
4

--------------------------------------------------------------------------------

 


“2.2         LCs.


(a)           Subject to the terms and conditions of this Agreement, the
Borrower may from time to time request that the Lender issue one or more LCs for
the Borrower’s account for any purpose acceptable to the Lender in its
reasonable discretion; provided, however, that the Lender shall not issue any
such LC if (i) such issuance would cause the LC Obligations to exceed
$5,000,000.00 at the time of such issuance, (ii) the face amount of such LC
exceeds the Revolving Loan Available Amount at the time of such issuance, or
(iii) the proposed expiry date for the LC is on or after a date which is the
earlier of (A) twelve (12) months after its date of issuance or (B) the Maturity
Date.”


3.           Borrowing Base Certificate.  The Parties hereto acknowledge and
agree that the Borrowing Base Certificate attached hereto as Exhibit “B” shall
replace the Borrowing Base Certificate attached to the Revolving Credit
Agreement as Exhibit “1B”.


4.           Reporting Requirements.  The Parties hereto acknowledge and agree
that new subsections (m) and (n) shall be inserted in Section 9.3 and read as
follows:


 
“(m)
as soon as available and promptly following any request, Borrower's current
statement of cash flow, along with updated cash flow analysis in a form
acceptable to Lender.



 
(n)
as soon as available, but in any event within ten (10) days, following the
completion of each calendar month, Borrower shall provide Lender with a detailed
report of Borrower’s hedging positions.”



5.           Additional Affirmative Covenants.  The Parties hereto acknowledge
and agree that a new Section 9.19 “Capital Call” shall be added to the Agreement
and shall read as follows:


“9.19     Capital Call.  Borrower shall promptly notify Lender if Borrower has
any reason to anticipate that the Capital Call shall fail to obtain the minimum
member approval required to successfully complete the Capital Call and generate
a minimum of $8,100,000.00.”


6.           Release/Lender Liability.  The Parties hereto acknowledge and agree
that a new Section 12.32 “No Existing Default; Waiver and Release by Borrower”
shall be added to the agreement, and shall read as follows:

 
5

--------------------------------------------------------------------------------

 


“12.32  NO EXISTING DEFAULT; WAIVER AND RELEASE BY BORROWER.  FOR AND IN
CONSIDERATION OF THE EXECUTION AND DELIVERY BY LENDER OF THIS AGREEMENT,
BORROWER HEREBY RELEASES AND DISCHARGES LENDER, ITS PAST, PRESENT AND FUTURE
AFFILIATES, DIRECTORS, OFFICERS, PRINCIPALS, SHAREHOLDERS, EMPLOYEES,
TRANSFEREES, ATTORNEYS AND AGENTS FROM ANY AND ALL CLAIMS, LIABILITIES,
OBLIGATIONS, RIGHTS OR CAUSES OF ACTION OF ANY KIND AND NATURE IN LAW OR IN
EQUITY BASED UPON ANY ACT, EVENT OR RELATIONSHIP OCCURRING OR EXISTING AT ANY
TIME IN THE PAST, UP TO AND THROUGH THE DATE ON WHICH THIS AGREEMENT IS
EXECUTED, INCLUDING, WITHOUT LIMITATION, ALL CAUSES OF ACTION IN LAW OR IN
EQUITY FOR BREACH OF CONTRACT, LENDER LIABILITY, FAILURE TO ADVANCE FUNDS,
REFUSAL TO LOAN MONEY, NEGLIGENCE, MISREPRESENTATION, FRAUD, VIOLATION OF THE
DECEPTIVE TRADE PRACTICES CONSUMER PROTECTION ACT, USURY, INTENTIONAL
INTERFERENCE WITH CONTRACTUAL OR BUSINESS RELATIONSHIPS, ANTITRUST VIOLATIONS,
UNFAIR TRADE PRACTICES, DAMAGES, INFLICTION OF EMOTIONAL DISTRESS OR MENTAL
ANGUISH, ACTUAL DAMAGES, EXEMPLARY DAMAGES, CONSEQUENTIAL DAMAGES, AND ALL
CLAIMS, LIABILITIES, OBLIGATIONS, RIGHTS OR CAUSES OF ACTION BASED UPON THE
EXISTING LOANS AND THE PARTIES’ PAST DEALINGS AND RELATIONSHIPS INCLUDING, BUT
NOT LIMITED TO, ANY WRITTEN OR ORAL AGREEMENTS OF ANY KIND OR NATURE ENTERED
INTO OR ALLEGED TO HAVE BEEN ENTERED INTO PRIOR TO THE DATE OF THIS
AGREEMENT.  ADDITIONALLY, BORROWER FURTHER HEREBY WAIVES ANY AND ALL DEFENSES,
OFFSETS AND COUNTERCLAIMS TO LENDER’S ENFORCEMENT OF THE LOAN DOCUMENTS OR ANY
ACTION BY LENDER TO FORECLOSE THE SECURITY INTEREST, WHETHER SECURED BY REAL OR
PERSONAL PROPERTY AND COVENANTS AND AGREES THAT NO RIGHT IS RESERVED BY THE
BORROWER TO MAKE ANY CLAIM AGAINST THE LENDER, OR ITS PAST, PRESENT AND FUTURE
AFFILIATES, DIRECTORS, OFFICERS, PRINCIPALS, SHAREHOLDERS, EMPLOYEES,
TRANSFEREES, ATTORNEYS AND AGENTS, ARISING FROM THE MATTERS ABOVE REFERENCED.


BORROWER HEREBY EXPRESSLY AGREES THAT THE TERMS OF THIS SECTION 12.32 EXTEND TO
CLAIMS WHICH BORROWER DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME
OF EXECUTING THIS AGREEMENT, WHICH IF KNOWN BY ANY OF THEM WOULD MATERIALLY
AFFECT ITS DECISION TO EXECUTE THIS AGREEMENT, AND EXPRESSLY WAIVE THE
APPLICATION OF ANY LAW OR DECISION WHICH WOULD EXCLUDE PARTICULAR CLAIMS FROM
THE APPLICATION OF THIS SECTION 12.32 IF BORROWER HAD BEEN AWARE OF ANY SUCH
CLAIMS AT THE TIME OF THE EXECUTION OF THIS AGREEMENT.

 
6

--------------------------------------------------------------------------------

 


BORROWER SPECIFICALLY FURTHER ACKNOWLEDGES THAT IT SOUGHT AND RECEIVED OR HAD
THE OPPORTUNITY TO SEEK AND RECEIVE LEGAL COUNSEL CONCERNING THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, THIS SECTION 22 AND THIS AGREEMENT, IS ENTERED
INTO SOLELY IN RELIANCE UPON BORROWER’S OWN KNOWLEDGE, BELIEF AND JUDGMENT AND
NOT UPON ANY REPRESENTATION MADE BY THE LENDER OR ITS PAST, PRESENT AND FUTURE
AFFILIATES, DIRECTORS, OFFICERS, PRINCIPALS, SHAREHOLDERS, EMPLOYEES,
TRANSFEREES, ATTORNEYS AND AGENTS.”


7.           Conditions Precedent to this Second Amendment.  The Parties hereto
acknowledge and agree that following shall be condition precedent to the
execution and delivery of this Amendment by Lender:


7.1           Execution of the Second Amendment to Revolving Note.  Borrower
shall have executed and delivered to Lender the Second Amendment to Revolving
Note, in the form attached hereto as Exhibit “A”.


7.2           Current Statements of Borrower’s Cash Flow.  Borrower shall have
delivered to Lender, Borrower’s current statement of cash flow, along with
updated cash flow analysis in a form acceptable to Lender.


7.3           Current Hedging Report; Hedging Policy.  Borrower shall have
delivered to Lender, Borrower’s current report on its hedging positions and a
copy of Borrower’s hedging policy, if any; each of which shall be acceptable to
Lender, in its sole discretion.


8.           Forbearance Period.  By execution of this Second Amendment, the
Parties hereto acknowledge and agree that for the Forbearance Period, the
affirmative covenants of Borrower set forth in Sections 9.4, 9.5, 9.6, 9.7 and
9.16 shall be, except upon the occurrence of a Matured Default, be treated as if
deleted in their entirety from the Agreement; notwithstanding anything herein to
the contrary, upon expiration of the Forbearance Period, the financial covenants
set forth in Sections 9.4, 9.5, 9.6, 9.7 and 9.16 shall be reinserted into the
Agreement.


Notwithstanding anything in the Agreement, the First Amendment or this Second
Amendment to the contrary, Borrower must promptly notify Lender should Borrower
have reason to anticipate the Capital Call shall generate less than the minimum
amount to be approved by the minimum number of Borrower’s members.


9.           Amendment Fee.  Upon execution of this Amendment, Borrower shall
pay to Lender an amendment fee equal to ten (10) basis points on the total
Revolving Loan Commitment.


10.         Acknowledgement of Change in Control.  By execution of this Second
Amendment, Lender hereby acknowledges the appointment of Dennis Alt as General
Manager and Chief Restructuring Officer of the Borrower, and consents to such
appointment.

 
7

--------------------------------------------------------------------------------

 


11.           Conditions Precedent to All Loans.  Notwithstanding anything in
the Agreement or the First Amendment to the contrary, the Parties hereto
acknowledge and agree that Lender shall not be required nor be under any
obligation to make any Loan or issue any LC unless and until the requested Loan
(or LC) has been approved by Lender in its sole discretion; furthermore, in
connection with each Loan request, Borrower covenants and agrees to deliver to
Lender an updated Borrower Base Certificate in the form attached hereto as
Exhibit “B”.


12.           Delivery of Hedging Policy.  In the event Borrower fails to
provide Lender with a copy of Borrower’s hedging policy on or before the date of
the execution of this Second Amendment, Borrower shall deliver to Lender on or
before December 31, 2008, a copy of Borrower’s hedging policy, which policy
shall be acceptable to Lender in its sole discretion.


13.           Multiple Counterparts.  This Amendment may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.


14.           Reaffirmation of Previous Terms and Conditions.  All of the
remaining terms and conditions of the Agreement, as amended, where not
inconsistent with the above, shall remain the same and are hereby republished,
reaffirmed and restated as of the date hereof.


IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the date first written above.



 
BORROWER:
     
SHOW ME ETHANOL, LLC
       
By
   
Name
   
Title
               
LENDER:
     
FCS FINANCIAL, PCA
       
By
   
Name
   
Title
 




 
8

--------------------------------------------------------------------------------

 

EXHIBIT “A”


Amendment to Revolving Note


SECOND AMENDMENT TO REVOLVING NOTE


THIS SECOND AMENDMENT TO REVOLVING NOTE (“Second Amendment”) is entered into as
of the _____ day of December, 2008, by and between SHOW ME ETHANOL, LLC, a
Missouri limited liability company (hereinafter referred to as “Borrower”), and
FCS FINANCIAL, PCA, (hereinafter referred to as “Lender”)


WITNESSETH:
 
WHEREAS, Lender is the owner and holder of a Revolving Note dated November 6,
2007, as amended, in the principal amount of up to Eight Million Dollars
($8,000,000.00) and made payable by Borrower to Lender (the “Revolving
Note”).  Except as otherwise defined herein or unless the context otherwise
requires, capitalized terms not defined herein shall have the meanings given
such terms in the Revolving Note, or if not defined therein, then the meanings
given those terms in the Revolving Credit Agreement (defined below); and
 
WHEREAS, the Revolving Note evidences advances under the Revolving Note made
pursuant to the terms of that certain Revolving Credit Agreement dated November
6, 2007, as amended (the “Revolving Credit Agreement”), between Borrower and
Lender; and
 
WHEREAS, the Parties hereto are executing a Second Amendment to Revolving Credit
Agreement dated of even date herewith, pursuant to which Lender reduced the
Revolving Loan Commitment from Eight Million Dollars ($8,000,000.00) to Five
Million Dollars ($5,000,000.00); and
 
WHEREAS, Borrower and Lender now wish to amend the Revolving Note to the extent
necessary to reflect the above-described change;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter stated, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the Parties agree as follows:
 
1.           Reduction in Revolving Loan Amount.  The Revolving Note is hereby
amended by deleting the first full paragraph of the Revolving Note and by
inserting in lieu of the deleted paragraph the following paragraph:


“FOR VALUE RECEIVED, the undersigned, SHOW ME ETHANOL, LLC, a Missouri limited
liability company (hereinafter referred to as “Borrower”), promises to pay to
the order of FCS FINANCIAL, PCA, (hereinafter referred to as “Lender”), at such
place as Lender may designate, in lawful money of the United States of America,
the principal sum of Five Million Dollars ($5,000,000.00) or so much thereof as
may be advanced and be outstanding, together with interest on any and all
principal amounts outstanding calculated in accordance with the provisions set
forth below.  This Note is issued under that certain Revolving Credit Agreement
dated November 9, 2007, as amended by that certain First Amendment to Revolving
Credit Agreement dated June 2, 2008 and as further amended by that certain
Second Amendment to Revolving Credit Agreement dated December _____, 2008 (as
the same may be amended, replaced, restated and/or supplemented from time to
time, the “Credit Agreement”), between Borrower and Lender.”

 
9

--------------------------------------------------------------------------------

 
 
2.           Ratification of Revolving Note.  Borrower and Lender hereby ratify
and confirm the Revolving Note, as amended hereby, in all respects; and, except
as amended hereby, the Revolving Note shall remain in full force and effect.
 
3.           Attachment of this Amendment to Revolving Note.  This Amendment may
be attached to and shall form a part of the Revolving Note for all purposes.
 
4.           Counterpart Execution.  This Amendment may be executed in
counterparts, and any number of counterparts shall constitute one original.
 
5.           Definitions.  Except as otherwise defined herein or unless the
context otherwise requires, capitalized terms not defined herein shall have the
meanings given those terms in the Revolving Credit Agreement.


SHOW ME ETHANOL, LLC
a Missouri limited liability company
       
By:
 
Name:
 
Title:
     
“Borrower”




 
10

--------------------------------------------------------------------------------

 

EXHIBIT “B”


Borrowing Base Certificate


SCHEDULE B
("Borrowing Base
Certificate")


This Borrowing Base Certificate is hereby prepared and delivered in accordance
with the terms of the Credit Agreement dated                         (the
"Credit Agreement"), as may be amended from time to time, between Show Me
Ethanol, LLC  (the "Borrower"), FCS Financial, PCS (the "Lender")


For the Fiscal Period Ending:  
 
Date Prepared:  
 

 

--------------------------------------------------------------------------------

 

     
Lower of
                 
Cost or
Market
       
Availability
                      A.  
Accounts Receivables
                 
     Less Accounts Greater than 30 days
      75 %   $ 0.00                           B.  
Corn and Distiller's Grain Inventory
      75 %   $ 0.00                           C.  
Production Inventories
      75 %   $ 0.00                           D.  
Ethanol Inventories
      75 %   $ 0.00                           D.  
Total Collateral
            $ 0.00                           E.  
Less accounts payable
                                          F.  
Total Borrowing Base (D minus E)
            $ 0.00                           G.  
Total Revolving Line of Credit Commitment
            $ 5,000,000.00                           H.  
Maximum Borrowings on the Borrowing Base (lesser of Line F or Line G)
            $ 0.00                           I.  
Outstanding Revolving Line of Credit balance and Letters of Credit
                                          J.  
Availability on the Borrowing Base (Line H minus Line I)
            $ 0.00  



The Borrower does hereby warrant (a) the Borrowing Base Certificate and attached
supporting documents are true and accurate, (b) no information has been omitted
that would cause the Borrowing Base Certificate to be misleading in any material
manner, (c) no significant changes have occurred in the Borrowing Base values
since the Date Prepared, and (d) the Borrowing Base includes only those assets
that are and will continue to be subject to first lien security position in
favor of the Lender.

 
11

--------------------------------------------------------------------------------

 